White, J.
(concurring). My vote for affirmance in this ease is based solely upon the clause of the lease which provided that if the tenant planted over twenty acres of grain, all over that amount should be left on the premises as the property of the landlord. The nine acres here involved fall within this provision.
.For the reasons stated in a memorandum which I will file in No. 74, June term, 1916, where the twenty aeres are involved, 1 dissent from the opinion of the court in the present case.
For affirmance—The Chancellor, Chief Justice, Garrison, Swayize, Trenciiard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppeniieimer, Williams, Gardner, J J. 14.
For reversal—None.